837 So.2d 1161 (2003)
Maria H. SANCHEZ, as Personal Representative, Appellant,
v.
Albert Fenton MASTERHAN, Doris King, Appellee.
No. 1D02-4652.
District Court of Appeal of Florida, First District.
February 21, 2003.
Theodore M. Burt, Trenton, for Appellant.
Peter C.K. Enwall, Gainesville, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's order, dated December 17, 2002, we dismiss this appeal for lack of jurisdiction. The order on appeal, Order on Motion to Dismiss Supplemental Petition for Revocation of Probate of Will, dated October 15, 2002, does not "finally determine a right or obligation of an interested person," Fla. R.App. P. 9.110(a)(2) (emphasis added), where it merely denies a motion to dismiss, and does not revoke the probate of the will. The appellant's January 14, 2002, Motion for Thirty Day Extension of Time to File Appellants' Initial Brief, is denied as moot.
DISMISSED.
WEBSTER, DAVIS and VAN NORTWICK, JJ., concur.